UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6767



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN JAIRO GOMEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-95-385-AW; CA-99-3288-AW)


Submitted:   July 9, 2004                   Decided:   July 27, 2004


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Jairo Gomez, Appellant Pro Se.      Barbara Suzanne Skalla,
Assistant United States Attorney, Deborah A. Johnston, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Jairo Gomez appeals the district court’s order

denying his “Motion to Quash and Correct Sentence Pursuant to Plain

Error.”    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Gomez, Nos. CR-95-385-AW; CA-99-3288-

AW (D. Md. Apr. 13, 3004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -